            Case 4:19-cv-01334-HSG Document 19 Filed 05/28/19 Page 1 of 3




 1 MICHAEL E. WILLIAMS (SB: 095594)
     Attorney at Law
 2 5611 Palmer Way, Suite G2
 3 Carlsbad, CA 92010
     Tel.: (760) 931-1784
 4 Fax: (760) 931-0755
 5 Email: atty@michaelewilliams.com
 6 Attorney for: CONTINENTAL CENTRAL CREDIT, INC.
 7                A CALIFORNIA CORPORATION
 8
 9                            UNITED STATES DISTRICT COURT
10                          NORTHERN DISTRICT OF CALIFORNIA
11                                   OAKLAND DIVISION
12
13
     VAN TAYLOR AND KIE TAYLOR,              Case No. 4:19-cv-01334-HSG
14
                       Plaintiffs,
15
                                             MOTION AND ORDER FOR
16 vs.                                       DEFENDANT CONTINENTAL
17                                           CENTRAL CREDIT, INC.’S
                                             ATTORNEY TO APPEAR
18 ADVANCED FINANCIAL                        TELEPHONICALLY AT CASE
     COMPANY and CONTINENTAL                 MANAGEMENT CONFERENCE
19
     CENTRAL CREDIT, INC.,
20
21                                           DATE:      June 11, 2019
                       Defendants.           TIME:      2:00 p.m.
22                                           COURTROOM: 2, 4th Floor
23
                                             HONORABLE HAYWOOD S.
24                                           GILLIAM, JR.
25
     TO: THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
26
27
                                              i
28          MOTION AND ORDER FOR DEFENDANT’S ATTORNEY TO APPEAR TELEPHONICALLY
            TAYLOR V. ADVANCED FINANCIAL CO. AND CONTINENTAL CENTRAL CREDIT, INC.
                                  CASE NO. 4-19-CV-01334-HSG
            Case 4:19-cv-01334-HSG Document 19 Filed 05/28/19 Page 2 of 3




 1        Pursuant to Local Rule 16-10(a) and 7-11, Defendant, Continental Central Credit
 2 Inc.’s counsel respectfully requests that this Court grant permission to, Michael E.
 3 Williams, to appear by telephone for the Case Management Conference.
 4        WHEREAS, the Case Management Conference is scheduled for June 11, 2019, at
 5 2:00 p.m.;
 6        WHEREAS, the office of counsel for Defendant Continental Central Credit Inc.’s
 7 is outside of the Northern District of California, specifically in the greater San Diego,
 8 California area;
 9        WHEREAS, appearing telephonically will save said Defendant’s counsel
10 considerable travel and other expenses related to traveling to the hearing, and enable
11 counsel to meet additional obligations the day of the hearing;
12        NOW THEREFORE, IT IS HEREBY RESPECTFULLY REQUESTED, subject
13 to the approval of the Court, that Defendant Continental Central Credit, Inc.’s counsel,
14 Michael E. Williams, appear telephonically at the June 11, 2019 Case Management
15 Conference.
16
17                                                Respectfully Submitted,
18
19 Dated: May 24, 2019                            Michael E. Williams, Attorney at Law
20
21
                                                  ___________/S/__________________
22                                                     Michael E. Williams
23                                                     Attorney for Defendant,
                                                       Continental Central Credit, Inc.
24
25
26
27
                                                 ii
28         MOTION AND ORDER FOR DEFENDANT’S ATTORNEY TO APPEAR TELEPHONICALLY
           TAYLOR V. ADVANCED FINANCIAL CO. AND CONTINENTAL CENTRAL CREDIT, INC.
                                 CASE NO. 4-19-CV-01334-HSG
           Case 4:19-cv-01334-HSG Document 19 Filed 05/28/19 Page 3 of 3




 1        Upon reviewing the Motion of Defendant Continental Central Credit, Inc.’s
 2 counsel, Michael E. Williams, to appear telephonically at the Case Management
 3 Conference, currently set for June 11, 2019 at 2:00 p.m., and,
 4        FOR GOOD CAUSE SHOWN AND GIVEN, the Defendant Continental Central
 5 Credit, Inc.’s Motion to Appear Telephonically at the Case Management Conference, on
 6 June 11, 2019 at 2:00 pm is hereby GRANTED. Counsel shall contact CourtCall at (866)
 7 582-6878 to make arrangements for the telephonic appearance.
 8
 9 Dated: May 28, 2019                By: ____________________________
10                                        The Honorable Haywood S. Gilliam, Jr.
                                          Judge of the United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               iii
28         MOTION AND ORDER FOR DEFENDANT’S ATTORNEY TO APPEAR TELEPHONICALLY
           TAYLOR V. ADVANCED FINANCIAL CO. AND CONTINENTAL CENTRAL CREDIT, INC.
                                 CASE NO. 4-19-CV-01334-HSG
